Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Stockholders BioLargo, Inc. and Subsidiaries We consent to the inclusion in this Registration Statement on Form S-1 of BioLargo, Inc. and Subsidiaries (the “Company”) of our report dated March 30, 2017, relating to our audits of the Company’s consolidated financial statements as of December 31, 2016 and 2015 and for the years then ended , included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2016. Our report dated March 30, 2017 contains an explanatory paragraph that states the Company has incurred recurring losses, negative cash flows from operations and has limited capital resources, and a net stockholders’ deficit. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. We also consent to the reference to our firm under the heading “Experts” in this Registration Statement on Form S-1. /s/ HASKELL & WHITE LLP Irvine, California September 15, 2017
